DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 22, “the blocking element is integral with the shell”.
Claim 28, “the blocking element is integral with the shell” wherein “a blocking initiating structure arranged to reposition the blocking element towards the needle of the needle arrangement” (claim 27).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 23-27, 29-35, 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogt et al. (US 2015/0126938).
Regarding claim 21, Vogt discloses 
A safety arrangement (safety arrangement in fig. 2a) for being used in a medicament delivery device (device in fig. 2a), comprising 
a container holder (4, fig. 3a and par. 0053) with a body section (body of 4 that holds container 5) and a flange seat (proximal facing side of 4 that flange 5d acts on, fig. 3a and par. 0056), and 
a shell (2, fig. 3a), wherein
 the container holder (4, fig. 3a) is arranged to receive a container (5) with a longitudinal body (5a) at one end (distal end of 5a, away from the injection site) passing over into a distal 
the container holder (4) is arranged in the shell (2) such that the container holder (4) is movable in a proximal direction (towards the injection site) in relation to the shell (2) (see par. 0082 and figs. 3-5, 6-7, when the blocking member 10a releases the collar 7b, the biased drive member 8 moves the driven member towards the injection site. In this movement, the contact elements 7a enter into abutment with the end of 5a, thus shifting it towards the injection site until the needle 5e protrudes through the opening 11d beyond the end of the injection device in accordance with the desired injection depth), 
wherein 
a blocking element (4a, fig. 3a and par. 0064) is arranged between the shell (2) and the container holder (4) (see fig. 5a, 4a is arranged between the proximal end of shell 2 and the container holder 4), and 
a blocking initiating structure (proximal end portion of 2 that acts on 4a, see figs. 3-8) is arranged to reposition the blocking element (4a) when the container holder (4) is moved in the proximal direction (towards the injection site) in relation to the shell (2) from a first position (figs. 4a-4b) to a second position (figs. 6a-6b) to prevent at least a portion of the container (a portion of 5) from leaving the shell (2) when broken (Examiner notes: the limitation “is arranged to reposition ... to prevent at least a portion of the container from leaving the shell when broken” is interpreted as functional limitation. See annotated fig. 6a below, the proximal end portion of 2 is coupled to the blocking element 4a; therefore, it is configured to prevent at least a portion of the container 5 from leaving the shell 2 when 5 is broken).

    PNG
    media_image1.png
    420
    381
    media_image1.png
    Greyscale

Regarding claim 23, Vogt discloses 
A safety arrangement according to claim 21, wherein the blocking element is integral with the container holder (Examiner notes: the blocking element is 4a which is part of the container holder 4).
Regarding claim 24, Vogt discloses 

Regarding claim 25, Vogt discloses 
A safety arrangement according to claim 21, wherein the blocking initiating structure or the blocking element comprises a ramp (Examiner notes: see annotated figs. 5a/6a below for the ramp of the blocking initiating structure) along which the blocking element or the blocking initiating structure, respectively, travels (Examiner notes: see annotated figs. 5a/6a below for the blocking element 4a travels along the ramp of the blocking initiating structure) when the container holder (4) is moved in relation to the shell (2) from the first position (figs. 4a-4b) to the second position (figs. 6a-6b).

    PNG
    media_image2.png
    651
    738
    media_image2.png
    Greyscale


Regarding claim 26, Vogt discloses 
A safety arrangement according to claim 25, wherein the blocking element or the blocking initiating structure comprises a counter-ramp (Examiner notes: see annotated figs. 5a/6a above for the counter-ramp of the blocking element 4a) contacting the ramp of the blocking initiating structure or the blocking element, respectively, (Examiner notes: see annotated figs. 5a/6a above for the counter-ramp of the blocking element 4a contacting the ramp of the blocking initiating structure) when the container holder (4) is moved in relation to the shell (2) from the first position (figs. 4a-4b) to the second position (figs. 6a-6b).
Regarding claim 27, Vogt discloses 
A medicament delivery device (device in fig. 2a) comprising 
a container (5, fig. 3a) with a longitudinal body (5a, fig. 3a), a distal flange (5d, fig. 3a), a shoulder (5b, fig. 3a and par. 0056) and a proximal orifice (orifice of 5 at the proximal end of 5a such that medicament flows from container 5 to the needle 5e), wherein the longitudinal body (5a) at one end (distal end of 5, away from the injection site) passes over into the distal flange (5d) and at an opposite end (proximal end of 5, towards the injection site) passes over into the orifice (orifice of 5 at the proximal end of 5a such that medicament flows from container 5 to the needle 5e) via the shoulder (5b), 
a needle arrangement (5e, fig. 3a) with a needle (5e) mounted to the orifice of the container (orifice of 5 at the proximal end of 5a such that medicament flows from container 5 to the needle 5e, fig. 3a), 
a container holder (4, fig. 3a) with a body section (body of 4 that holds container 5) and a flange seat (proximal facing side of 4 that flange 5d acts on, fig. 3a and par. 0056), and 
a shell (2, fig. 3a), wherein 
4the container (5, fig. 3a) is arranged in the body section of the container holder (body of 4 that holds container 5) such that the distal flange (5d) of the container (5) contacts the flange seat of the container holder (proximal facing side of 4 that flange 5d acts on, fig. 3a and par. 0056), and 
the container holder (4) is arranged in the shell (2) such that the container holder (4) is movable in a proximal direction (towards the injection site) in relation to the shell (2) (see par. 0082 and figs. 3-5, 6-7, when the blocking member 10a releases the collar 7b, the biased drive member 8 moves the driven member towards the injection site. In this movement, the contact elements 7a enter into abutment with the end of 5, thus shifting it towards the injection site until the needle 5e protrudes through the opening 11d beyond the end of the injection device in accordance with the desired injection depth), 

a blocking initiating structure (proximal end portion of 2 that acts on 4a, see figs. 3-8) arranged to reposition the blocking element (4a) towards the needle (5e) of the needle arrangement (5e) (see figs. 5-6) when the container holder (4) is moved in the proximal direction (towards the injection site) in relation to the shell (2) from a first position (figs. 4a-4b) to a second position (figs. 6a-6b) to prevent at least a portion of the container (a portion of 5) from leaving the shell (2) when broken (Examiner notes: the limitation “arranged to reposition ... to prevent at least a portion of the container from leaving the shell when broken” is interpreted as functional limitation. See annotated fig. 6a below, the proximal end portion of 2 is coupled to the blocking element 4a; therefore, it is configured to prevent at least a portion of the container 5 from leaving the shell 2 when 5 is broken).

    PNG
    media_image1.png
    420
    381
    media_image1.png
    Greyscale


Regarding claim 29, see the rejection of claim 23.
Regarding claim 30, Vogt discloses 

Regarding claim 31, Vogt discloses 
A medicament delivery device according to claim 30, wherein a diameter of the needle cover (diameter of 6, fig. 3a) is at least substantially the same as a diameter of the body of the container (diameter of 5a, fig. 3a) (Examiner notes: see fig. 3a, the diameter of 6 is at least substantially the same as diameter of 5a).
Regarding claim 32, Vogt discloses 
A medicament delivery device according to claim 27, wherein the blocking element (4a, figs. 3a/4a/5a/6a), after being repositioned by the blocking initiating structure (proximal end portion of 2 that acts on 4a, see figs. 3-8), is arranged to prevent the shoulder (5b) of the container (5) from passing the blocking element (4a) in the proximal direction (towards the injection site) (Examiner notes: the opening of 4a is smaller than the diameter of 5b; therefore, 4a is configured to prevent 5b from passing through).
Regarding claim 33, Vogt discloses 
A medicament delivery device according to claim 27, wherein a clearance (CA, the space between 4a and 5e) is provided between the blocking element (4a) and the needle arrangement (5e) when the container holder (4) is in the first position (figs. 4a-4b) in relation to the shell (2).
Regarding claim 34, Vogt discloses 
A medicament delivery device according to claim 27, wherein a clearance (CB, the space between 4a and 5b) is provided between the blocking element (4a) and the shoulder (5b) of the container (5) when the container holder (4) is in the second position (figs. 6a-6b) in relation to the shell (2) and the container (5) is undamaged (figs. 6a-6b).
Regarding claim 35, Vogt discloses 

Regarding claim 37, Vogt discloses 
A medicament delivery device according to claim 27, wherein the container (5) is a syringe (fig. 3a and par. 0009).
Regarding claim 38, Vogt discloses 
A medicament delivery device according to claim 27, comprising a driving mechanism (7/8) arranged to forward a plunger rod (7) into the body of the container (5a) when being activated (figs. 7a-7b).
Regarding claim 39, see the rejection of claim 25.
Regarding claim 40, see the rejection of claim 26.

Claim(s) 21-22, 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogt et al. (US 2015/0126938) (Examiner notes: different interpretations for the blocking element and the blocking initiating structure).
Regarding claim 21, Vogt discloses 
A safety arrangement (safety arrangement in fig. 2a) for being used in a medicament delivery device (device in fig. 2a), comprising 
a container holder (4, fig. 3a and par. 0053) with a body section (body of 4 that holds container 5) and a flange seat (proximal facing side of 4 that flange 5d acts on, fig. 3a and par. 0056), and 
a shell (2, fig. 3a), wherein

the container holder (4) is arranged in the shell (2) such that the container holder (4) is movable in a proximal direction (towards the injection site) in relation to the shell (2) (see par. 0082 and figs. 3-5, 6-7, when the blocking member 10a releases the collar 7b, the biased drive member 8 moves the driven member towards the injection site. In this movement, the contact elements 7a enter into abutment with the end of 5, thus shifting it towards the injection site until the needle 5e protrudes through the opening 11d beyond the end of the injection device in accordance with the desired injection depth), 
wherein 
a blocking element (proximal end portion of 2 that acts on 4a, see figs. 3-8) is arranged between the shell (2) and the container holder (4) (see fig. 5a, the coupling portion of 2 is arranged between the proximal end of shell 2 and the container holder 4), and 
a blocking initiating structure (4a, fig. 3a and par. 0064) is arranged to reposition the blocking element (proximal end portion of 2) when the container holder (4) is moved in the proximal direction (towards the injection site) in relation to the shell (2) from a first position (figs. 4a-4b) to a second position (figs. 6a-6b) to prevent at least a portion of the container (a portion of 5) from leaving the shell (2) when broken (Examiner notes: the limitation “is arranged to reposition ... to prevent at least a portion of the container from leaving the shell when broken” is interpreted as functional limitation. See annotated fig. 6a below, 4a is coupled to the proximal 

    PNG
    media_image1.png
    420
    381
    media_image1.png
    Greyscale

Regarding claim 22, Vogt discloses 

Regarding claim 27, Vogt discloses 
A medicament delivery device (device in fig. 2a) comprising 
a container (5, fig. 3a) with a longitudinal body (5a, fig. 3a), a distal flange (5d, fig. 3a), a shoulder (5b, fig. 3a and par. 0056) and a proximal orifice (orifice of 5 at the proximal end of 5a such that medicament flows from container 5 to the needle 5e), wherein the longitudinal body (5a) at one end (distal end of 5, away from the injection site) passes over into the distal flange (5d) and at an opposite end (proximal end of 5, towards the injection site) passes over into the orifice (orifice of 5 at the proximal end of 5a such that medicament flows from container 5 to the needle 5e) via the shoulder (5b), 
a needle arrangement (5e, fig. 3a) with a needle (5e) mounted to the orifice of the container (orifice of 5 at the proximal end of 5a such that medicament flows from container 5 to the needle 5e, fig. 3a), 
a container holder (4, fig. 3a) with a body section (body of 4 that holds container 5) and a flange seat (proximal facing side of 4 that flange 5d acts on, fig. 3a and par. 0056), and 
a shell (2, fig. 3a), wherein 
4the container (5, fig. 3a) is arranged in the body section of the container holder (body of 4 that holds container 5) such that the distal flange (5d) of the container (5) contacts the flange seat of the container holder (proximal facing side of 4 that flange 5d acts on, fig. 3a and par. 0056), and 
the container holder (4) is arranged in the shell (2) such that the container holder (4) is movable in a proximal direction (towards the injection site) in relation to the shell (2) (see par. 0082 and figs. 3-5, 6-7, when the blocking member 10a releases the collar 7b, the biased drive member 8 moves the driven member towards the injection site. In this movement, the contact 
wherein a blocking element (proximal end portion of 2 that acts on 4a, see figs. 3-8) is arranged between the shell (2) and the needle arrangement (5e) (see fig. 5a, the coupling portion of 2 is arranged between the proximal end of shell 2 and the needle 5e), and 
a blocking initiating structure (4a, fig. 3a and par. 0064) arranged to reposition the blocking element (proximal end portion of 2) towards the needle (5e) of the needle arrangement (5e) (Examiner notes: see figs. 5-6, the proximal end portion of 2 is repositioned towards the proximal end/the connecting end of the needle 5e) when the container holder (4) is moved in the proximal direction (towards the injection site) in relation to the shell (2) from a first position (figs. 4a-4b) to a second position (figs. 6a-6b) to prevent at least a portion of the container (a portion of 5) from leaving the shell (2) when broken (Examiner notes: the limitation “arranged to reposition ... to prevent at least a portion of the container from leaving the shell when broken” is interpreted as functional limitation. See annotated fig. 6a below, 4a is coupled to the proximal end portion of 2; therefore, it is configured to prevent at least a portion of the container 5 from leaving the shell 2 when 5 is broken).

    PNG
    media_image1.png
    420
    381
    media_image1.png
    Greyscale

Regarding claim 28, see the rejection of claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. (US 2015/0126938) in view of Schabbach et al. (US 2017/0007767).
Regarding claim 36, Vogt discloses a medicament delivery device according to claim 27, as set forth above, except for wherein the body of the container is made of glass.
However, Schabbach teaches the body of the container is made of glass (par. 0007) since glass container/cartridge provides a large degree of optical transparency and are substantially inert to the medicament under long term storage conditions (par. 0007).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Vogt’s container such that the body of the container is made of glass, as taught by Schabbach, for the purpose of providing a large degree of optical transparency and being substantially inert to the medicament under long term storage conditions (par. 0007 of Schabbach).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783